I concur. I also agree that the core of the reasoning lies in the association for the transportation.
If each party having hauling to do would separately and independently lease for its hauling the same truck, using its own employees to do the hauling, there would be no association. If they employed the same driver, each paying his wage for the time he worked for each, and the work for each was separate, and they did not associate to employ him, I cannot see that the commission would have jurisdiction. If the apparent separate employments of the same individual were to cover up an actual association the case *Page 384 
might be different. If the owner of the truck were the one employed to drive the truck ostensibly by each separately, the arrangement would bear closer scrutiny to determine whether it were not an arrangement to cover what was actually a contract carrier or in reality done associately. Still more closely if the same leased truck with an owner-driver hauled on the same trip goods or property of several lessees. But merely because the same truck was leased at different times by different firms or even if the same driver were employed to drive it, the commission would not have jurisdiction unless it were shown that there was such arrangement centering around the common truck and common firm from which it could be inferred that the arrangement arose to the level of such cooperation that it could be inferred that the parties were in association.
We must look behind the arrangement to the purposes which the legislature had in mind when it made contract carriers subject to the jurisdiction of the Commission. The purpose was to provide service to the shipper as well as the incidental purpose of regulating the use of the highways for motor traffic. In order to provide adequate common motor and contract motor service, the legislature intended to give the commission power to grant franchises for the same and to make the issuance of such franchises conditioned on the convenience and necessity of the public. But convenience and necessity of the public was directly tied into regulation of rates and regulated competition so that those obtaining franchises might remain solvent for an insolvent motor carrier would not long serve the convenience and necessity of the public. The law could not or at least did not see fit to prevent an owner or a business from carrying his or its own property, but when two or more joined or associated themselves in a project to carry each other's property, or theoretically each individual person's or firm's property conjointly with that of other individuals or firms, such association or joint venture took the place of the contract motor carrier and became in effect such carrier, and if the true contract *Page 385 
carrier or common carrier were not protected, the effect would be the same as if so many carriers had been granted franchises that none could profitably exist. We must take a realistic view of the actualities of the situation.
In supplementing the reasoning of the main opinion with the above observations it becomes evident that I do not think that the case of Christie Transfer  Storage Company v. Hatch,95 Mont. 601, 28 P.2d 470, presents any real distinction from the instant case. The only distinction I see is that the agreement in that case was verbal while in this case it is written. From our point of view it must be considered as being wrongly decided.